Curia, Per Redfield, J.
The statute requires that a petition addressed to this court, asking for a new highway, should be signed by at least seven freeholders of the town, or vicinity, expected to be *511affected by the road. In the present case the petitioners do not so describe themselves. We therefore think that the petition, on the face of it, is insufficient.
It is necessary that the facts, which are > indispensable to the jurisdiction of this court in these sessions matters, of which the laying of highways is peculiarly one, should appear upon the face of the proceedings. Unless this is so, the court will not entertain the application. This point has been before decided by the court, on the last circuit, in one of the northern counties. We do not ordinarily dismiss the petition for defects, if they are amendable; but in the present case, if an amendment is allowed, it will be by paying the costs of the term as of a judgment, and taking no costs; and the amendment could only be made by the petitioners themselves.
The counsel wished to know of the court, whether, in such case, any hearing could be had upon the case before the appointment of the commissioners.
The Court said, that, of late, no hearing upon the merits of the application, when it was to lay a new road, could be had before the court, until the coming in of the report of the commissioners.